DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (line 5) and claim 12 (line 5) recite “rotatable in a second to unwind,” which is vague and ambiguous.  This appears to be a reference to a second “direction,” as “the second direction” (see lines 14-15 of claim 2 and line 8 of claim 12) lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soderberg (US 20100139057) in view of ‘568 (KR 20-0400568).
Regarding claim 2 Soderberg teaches a reel for use in a lacing system, the reel comprising:
a housing (12) having an interior region (28);
a spool rotatably positioned within the interior region (28) of the housing (12), the spool (14) being rotatable within the interior region (28) in a first direction (D1, see figure 24) to wind a tension member (20) about the spool (14) and being rotatable in a second [direction] (D2 see figure 25) to unwind the tension member (20) from about the spool (14);
a pawl component (top of spool 14), the pawl component (top of spool 14) including four (see paragraph 105: i.e. greater than three) pawl arms (62) that extend from the pawl component (top of spool 14), wherein each pawl arm (62) includes a fixed end that is attached to the pawl component (top of spool 14) and a free end that is positioned opposite the fixed end;

Soderberg fails to teach that the spool component is separate from the spool, and removably attached and rotatable with the spool in the first direction.  It has been held that making known components separable is an obvious variation (see MPEP 2144.04).  Furthermore, ‘568 teaches a similar reel for a shoestring (12) having a housing (12), spool (13D), and a pawl component (13C).  ‘568 further teaches the pawl component (13C) is separate from the spool (13D) and is removably attachable to the spool (13D) (see connection at H3) so that the pawl component (13C) is rotatable with the spool (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pawl component and spool of Soderberg separate pieces in order to make the reel components easier to service.

Regarding claim 12 Soderberg teaches a reel for use in a lacing system, the reel comprising: 
a housing (12) having an interior region (28);

a pawl component (see top of 14), the pawl component including at least one pawl arm (62) that extends from the pawl component, the at least one pawl arm (62)including a fixed end that is attached to the pawl component and a free end that is positioned opposite the fixed end;
a plurality of teeth (41) that are configured to engage with the free end of the at least one pawl arm, the plurality of teeth (41) and at least one pawl arm (62)being configured so that as the pawl component and spool (14) are rotated in the first direction (D1), the free end of the at least one pawl arm (62)is deflected radially inward by the teeth (41) and so that as the as the pawl component and spool (14) are rotated in the second direction (D2), the free end of the at least one pawl arm (62)engages with at least one tooth to prevent the spool (14) from rotating in the second direction (D2); and
at least one drive member (88) positioned between the plurality of teeth (41) and a portion of the at least one pawl arm (62), wherein the at least one drive member (88) is movable relative to the plurality of teeth (41) and the at least one pawl arm (62) and is configured to engage an outer edge of the at least one pawl arm (62) to displace the free end of the at least one pawl arm (62) radially inward (see figure 25) to disengage the free end of the at least one pawl arm (62) and the at least one tooth and thereby allow the spool (14) to rotate in the second direction (D2).
Soderberg fails to teach that the spool component is separate from the spool, and removably attached and rotatable with the spool in the first and second directions.  It has been held that making known components separable is an obvious variation (see MPEP 2144.04).  Furthermore, ‘568 teaches a similar reel for a shoestring (12) having a housing (12), spool (13D), and a pawl component (13C).  ‘568 further teaches the pawl component (13C) is separate from the spool (13D) and is removably attachable to the spool (13D) (see connection at H3) so that the pawl component (13C) is rotatable with the spool (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pawl component and spool of Soderberg separate pieces in order to make the reel components easier to service.

Regarding claim 3 modified Soderberg teaches the above reel.  Soderberg further teaches four drive members (88), wherein each drive member (88) is positioned between (see figures 24-25) the plurality of teeth (41) and a portion of a respective pawl arm (62) of the four pawl arms (62), wherein each drive member (88) is movable relative to the plurality of teeth (41) and the respective pawl arm (62) and is configured to engage an outer edge of the respective pawl arm (62) to displace the free end of the respective pawl arm (62) radially inward to disengage the free end of the respective pawl arm (62) and the at least one tooth and thereby allow the spool (14) to rotate in the second direction (D2).
Regarding claims 4 and 13 modified Soderberg teaches the above reel.  Soderberg further teaches wherein the reel is configured so that disengagement of the 
Regarding claims 5 and 19 modified Soderberg teaches the above reel.  Soderberg further teaches a knob (16) that is operably coupled with the spool (14) so that a rotation of the knob (16) in the first direction (D1) causes the spool (14) to rotate in the first direction (D1) and so that a rotation of the knob (16) in the second direction (D2) causes each drive member (88) to engage the outer edge of the respective pawl arm (62) and disengage the free end of the respective pawl arm (62) and the at least one tooth (41).
Regarding claim 6 modified Soderberg teaches the above reel, and further teaches wherein the four drive members (Soderberg 88) are coupled with the knob (Soderberg 16), and wherein the four drive members (Soderberg 88) and the pawl component (Soderberg 14, as modified per ‘568 above) are configured so that as the knob (Soderberg 16) is rotated in the first direction (Soderberg D1), each drive member (88) engages the pawl component (Soderberg 14, as modified per ‘568 above) and causes the pawl component and spool (Soderberg 14) to rotate in the first direction (Soderberg D1).
Regarding claims 7 and 21 modified Soderberg teaches the above reel.  Soderberg further teaches wherein the free end of each pawl arm (62) engages with a single (see figure 24) tooth (41).
Regarding claim 8 modified Soderberg teaches the above reel.  Soderberg further teaches wherein each pawl arm (62) is oriented at roughly 90 degrees relative to 
Regarding claims 9 and 14 modified Soderberg teaches the above reel.  Soderberg further teaches wherein the plurality of teeth (41) are coupled to the housing (12).
Regarding claims 10 and 15 modified Soderberg teaches the above reel, and further teaches wherein the spool (Soderberg 14) includes one or more interface features (‘568 H3) that are configured to engage with corresponding interface features (‘568 H3) of the pawl component (Soderberg 14, as modified per ‘568 above).
Regarding claims 11 and 16 modified Soderberg teaches the above reel, and further teaches wherein the interface features (‘568 H3) of the spool (Soderberg 14) extend axially upward from a top surface of the spool (Soderberg 14).
Regarding claim 17 modified Soderberg teaches the above reel.  Soderberg further teaches wherein the pawl component includes four (see paragraph 105: i.e. greater than three) pawl arms (62), and wherein each pawl arm (62) includes a fixed end that is attached to the pawl component and a free end that is positioned opposite the fixed end.
Regarding claim 18 modified Soderberg teaches the above reel.  Soderberg further teaches wherein each pawl arm (62) is oriented at roughly 90 degrees relative to each adjacent pawl arm (62) (i.e. this would be inherent in keeping equidistant spacing and having the four pawl arms discussed in paragraph 105).
Regarding claim 20 modified Soderberg teaches the above reel, and further teaches wherein the at least one drive member (88) is coupled with the knob (16), and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 2003/0204938 teaches a similar reel device with the spool separate from the pawl device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/N.L.A/           Examiner, Art Unit 3654                    

/SANG K KIM/           Primary Examiner, Art Unit 3654